Citation Nr: 0908755	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1955, and from January 1958 to February 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  Myopia and refractory error are not disabilities for 
which VA compensation benefits may be awarded.

2.  The evidence of record does not demonstrate that the 
Veteran currently has an eye disorder that is related to his 
military service.

3.  The Veteran's current bilateral hearing loss began many 
years after service and is not shown by the medical evidence 
of record to be related to his military service.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's September 2003 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Follow-up notice letters 


were also sent by the RO in March 2007 and June 2008.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  With respect to the Dingess requirements, the RO's 
March 2007 letter provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board notes that its May 2008 remand directed the RO to 
request that the Veteran identify all medical providers he 
has seen for his bilateral hearing loss and vision disorders.  
While the RO requested this information from the Veteran's in 
a June 2008 letter, no response from the Veteran was 
received.  

As for the hearing loss claim, a medical opinion concerning 
the etiology of this condition is of record.  As for the 
Veteran's claim regarding an eye disorder, the Board remanded 
this matter in May 2008 directing the RO to schedule the 
Veteran for a vision examination.  Although it was scheduled 
by the RO, a notation in the claims folder indicates that the 
Veteran failed to report for the examination.  Moreover, the 
Veteran's failure to respond to the RO's June 2008 record 
request, and to attend his schedule VA examination in October 
2008 is noted in the RO's November 2008 supplemental 
statement of the case.  Yet, no response to or request for a 
new hearing from the Veteran has been forthcoming.  In these 
circumstances, 38 C.F.R. § 3.655 provides that when a 
claimant fails to report for an examination 


scheduled in conjunction with a claim for an original 
compensation claim, the claim shall be rated on the evidence 
of record.  See 38 C.F.R. § 3.655 (2008); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not always a one-way street, and that the 
Veteran cannot passively wait for help where he may or should 
have information that is essential in obtaining evidence).  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issues addressed herein.  

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Accordingly, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or 


injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

i.  Eye Disorder

The Veteran served on active duty in the Air Force from 
September 1951 to June 1955, and from January 1958 to 
February 1967.  The report of his initial entrance 
examination performed in September 1951, noted that his eyes 
were abnormal.  The report further listed uncorrected 
distance vision of 20/100 in the right and 20/30 in the left.  
Finally, the eye portion of Veteran's "PULHES" profile was 
listed as a "2."  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  A 
processing examination, performed three days later in 
September 1951, noted a diagnosis of moderate anxiety, and 
indicated that the Veteran would have a thirty day trial of 
duty. 

An inservice treatment report dated in July 1952, noted the 
Veteran's complaints of his eyes not focusing properly and 
feeling fatigued.  The report noted that accommodation and 
muscle action were normal.  It also noted that the Veteran 
has had difficulty in the past, and almost had a breakdown in 
high school.  An administrative note dated in July 1952, 
recommended that the Veteran be removed from the clerical 
field and placed in the supply field as his vision was being 
hampered by clerical work.  

A treatment report dated in September 1952, noted that a July 
1952 examination (also in the record) had revealed myopia 
(near sightedness) and divergent strabismus (muscle 
imbalance).  The report noted that the Veteran's clerical job 
required a considerable amount of reading and close 
attention, and that he was more suitable to the job of supply 
helper.  A treatment report dated in June 1955, noted 


that the Veteran was treated for a small cyst in the right 
upper eye lid.  A follow-up treatment report dated in June 
1955, noted that the condition was much better.

The report of the Veteran's discharge examination, performed 
in June 1955, found that his eyes were normal.  His 
uncorrected distance vision was listed as 20/200 in the right 
eye and 20/70 in the left eye.  The report also noted that 
his field of vision was normal.  A medical history report 
completed pursuant to discharge, noted the Veteran's six-year 
history of wearing glasses for refractive error.  The eye 
portion of Veteran's "PULHES" profile was listed as a "1."  
Id.  

The enlistment examination from the Veteran's second period 
of active duty service dated in January 1958, noted a 
diagnosis of defective vision.  The report further listed 
uncorrected distance vision of 20/200 in the right eye and 
20/100 in the left eye.  The eye portion of Veteran's 
"PULHES" profile was listed as a "3."  Id.  

A treatment report dated in January 1959, noted a diagnosis 
of acute conversion reaction, manifested by deviations of the 
eye to the right and upwards, with loss of refocusing 
ability.  A subsequent treatment report dated in February 
1959, noted a recurrence of loss of focus.  

A neurological consultation report dated in February 1959, 
reported the Veteran's history of four episodes of an 
involuntary looking upwards and to the right, with inability 
to move his eyes down.  After a neurological evaluation, the 
physician noted an impression that the Veteran's attacks were 
not of organic etiology, and that support for a functional 
etiology was also found in a positive sense from certain 
productions on psychological screening tests.  

A treatment report dated in April 1960, diagnosed bilateral 
myopia and myopic astigmatism.  A treatment report dated in 
October 1961, noted an impression of exotropia, and indicated 
that surgery was suggested.  

The Veteran's final separation examination, dated in February 
1967, indicated that he wore glasses for defective visual 
acuity.  The report further listed uncorrected distance 
vision of 20/200 in the right eye and 20/100 in the left eye.  
The eye portion of Veteran's "PULHES" profile was listed as 
a "2."  Id.  

In July 2003, the Veteran filed his present claim seeking 
service connection for an eye disorder.  

A private treatment letter dated in October 2003, reported 
the Veteran's past history of high eye pressures, which had 
not been noted during his three visits to the physician's 
office.  The letter also noted that the Veteran was not on 
any medication, his optic nerves and visual fields were 
within normal limits, and there was no evidence of glaucoma.  

A VA treatment report dated in November 2003, revealed that 
the Veteran had an abnormal fundoscopic eye examination.  The 
examiner suspected bilateral primary open-angle glaucoma and 
mild cataracts.  

Pursuant to the Board's May 2008 remand, the RO scheduled the 
Veteran for an eye examination in October 2008.  A record in 
the claims folder indicates that Veteran failed to report for 
this examination.  Although this failure to report was also 
noted in the RO's subsequent November 2008 supplemental 
statement of the case, the Veteran has not provided any basis 
for missing the scheduled examination, nor has he requested 
that the examination be rescheduled.  As noted above, 38 
C.F.R. § 3.655 provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
an original compensation claim, the claim shall be rated on 
the evidence of record.  See 38 C.F.R. § 3.655.

After reviewing the Veteran's claims folder, the Board 
concludes that service connection for an eye disorder is not 
warranted.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for 


refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See 38 C.F.R. §§ 
3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury); 
Sabonis v. Brown, 6 Vet. App. 426 (1994); Veterans Benefits 
Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

Although the VA treatment report in November 2008, noted that 
the examiner suspected bilateral open-angle glaucoma and mild 
cataracts, there is no competent evidence linking either of 
these disorders in any way to the Veteran's military service.  
Neither of these disorders is shown during the Veteran's 
military service, or for more than thirty-five years 
thereafter.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Thus, service connection for bilateral eye disorder on a 
direct basis is not warranted.

With regard to the Veteran's contentions that any current eye 
disorder is related to his military service, the United 
States Court of Appeals for Veterans Claims (Court) has made 
clear that a layperson's statements are not competent 
evidence in matters requiring medical expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Simply stated, the Veteran does not have the medical 
expertise to relate his current eye disorder to his active 
duty service, any incident therein.

In view of the foregoing, there is no basis for service 
connection for the claimed disability.  As the preponderance 
of the evidence is this claim, the benefit-of-the-


doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ii.  Bilateral Hearing Loss
  
The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In particular, he claims that he was 
exposed to loud noise from aircraft engines, and truck and 
forklift motors.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Veteran served on active duty from September 1951 to June 
1955, and from January 1958 to February 1967.  

As for his first period of service, the Veteran's enlistment 
examination performed in September 1951, revealed a finding 
of normal ears.  The report also listed his hearing acuity as 
15/15, bilaterally, on whispered voice testing.  No inservice 
treatment of the ears was indicated.  The Veteran's discharge 
examination report dated in June 1955, noted that his ears 
were normal.  It also reported that his hearing acuity was 
15/15, bilaterally, on whispered voice and spoken voice 
testing.

As for his second period of service, the Veteran's enlistment 
examination was conducted in January 1958.  The report of 
this examination noted that his ears were normal.  It also 
listed his hearing acuity as 15/15, bilaterally, on whispered 
voice testing.  Inservice treatment reports dated in November 
1959 and in September 1963, noted that the Veteran was 
treated for left ear wax removal.  The report of his 
discharge examination performed in February 1967, noted that 
his ears were 


normal.  An audiological evaluation, performed at that time, 
revealed pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
10 (20)
25 (35)
15 (20)
LEFT
5 (20)
10 (20)
10 (20)
20 (30)
10 (25)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

In July 2003, the Veteran filed his present claim seeking 
service connection for bilateral hearing loss.  A treatment 
report dated in January 2004, noted that his right ear felt 
congested, and that he felt there may be wax in there.  He 
was advised to use warm compresses daily.  

A treatment report dated in January 2005, reported the 
Veteran's history of gradual onset of bilateral hearing loss 
that became more noticeable since May 2004.  Audiological 
testing revealed moderate to severe sensorineural hearing 
loss on the right and mild sloping to moderately-severe 
sensorineural hearing loss on the left.  The following month, 
the Veteran was fitted for hearing aids.  

In August 2006, a VA audiological examination was conducted.  
The VA examiner noted that the Veteran's claims folder had 
been reviewed, and the examination report included a summary 
of his service treatment records.  The report noted the 
Veteran's history of inservice noise exposure from aircraft 
engines and from driving a fork lift.  The report also noted 
the Veteran's post service employment for twenty years with 
Naval Ordinance, in which position he was exposed to loud 
machinery 


noise from torpedo tube manufacturing and testing, without 
hearing protection.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
60
65
LEFT
55
60
60
60
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 percent in the left ear.  
The report concluded with a diagnosis of bilateral 
sensorineural hearing loss, moderately severe in degree.  
Based upon review of the claims folder and examination of the 
Veteran, the VA examiner opined that the Veteran's current 
bilateral hearing loss was not caused by or a result of noise 
exposure during his military service.  In support of this 
opinion, the VA examiner noted the normal audiological 
findings on the Veteran's discharge from the service, as well 
as his extensive history of occupational noise exposure 
following his discharge form the service.   

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for 
bilateral hearing loss.  Impaired hearing for VA purposes was 
not shown at any point during the Veteran's military service.  
Thereafter, post service records failed to document any 
complaints of or treatment for hearing loss for more than 
thirty-five years after his discharge from the service.  This 
period without complaints or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).

After reviewing the evidence of record, the VA examiner in 
August 2006 concluded that the Veteran's current hearing loss 
was not caused by or the result of noise exposure during 
service.  In support of this opinion, the VA examiner noted 
the normal audiological findings on the Veteran's discharge 
from the service, as well as his extensive history of 
occupational noise exposure following his discharge form 


the service.  The Board also notes that the Veteran's 
separation examination, performed in February 1967, was the 
only inservice examination to record audiological findings 
showing pure tone thresholds at the various Hertz levels.  
Thus, a direct comparison of audiological findings during 
service is not possible herein.  See Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

In this case, the Board does not dispute that the Veteran was 
exposed to loud noise during service.  Nevertheless, the 
Veteran's statements can not be considered competent evidence 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  
Accordingly, the Board is not free to substitute its own 
judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an eye disorder is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


